                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   OCALA DIVISION

WILFREDO GONZALEZ,

        Plaintiff,

v.                                                              Case No: 5:18-cv-340-Oc-30PRL


OCWEN LOAN SERVICING, LLC

        Defendant.


                                            ORDER
        This case is before the Court for consideration of Defendant’s motion to file documents

under seal. (Doc. 37). Defendant moves for leave to file under seal portions of its Opposition to

Plaintiff’s Motion to Compel On-Site Inspection and to retroactively seal portions of its Opposition

to Plaintiff’s Motion to Compel 30(b)(6) Deposition. It also appears that Defendant requests that

certain exhibits be sealed, including the 30(b)(6) Deposition of Marc Trees, Ocwen’s Director of

Dialer, Workforce Management and Skip Tracing, and the 30(b)(6) Deposition of Don Hudecek,

Senior Product Manager at Aspect Software, Inc. Defendant’s motion recites that Plaintiff opposes

the relief sought.

        Defendant contends that sealing the documents is warranted under the parties’ stipulated

protective order and Local Rule 1.09 because they are necessary to discovery matters before the

Court and contain detailed information about inherently sensitive data. Defendant argues that the

documents contain “detailed information regarding Ocwen’s internal processes, software, and

mortgage servicing procedures” and that publicly revealing the information would allow its

competitors to gain an advantage.
        The right of access to judicial records pursuant to common law is well established. See

Nixon v. Warner Communications, Inc., 435 U.S. 589, 597 (1978). Thus, when parties request an

order restricting access to pleadings and evidence filed with the court, such a request warrants

heightened scrutiny. Indeed, when a request for filing under seal is made, Eleventh Circuit

precedent setting forth the governing standard and the public's interests, as well as the requirements

of Local Rule 1.09, should be addressed. See U.S. v. Rosenthal, 763 F.2d 1291, 1293 (11th Cir.

1985); Nixon v. Warner Communications, Inc., 435 U.S. 589, 597 (1978); Chicago Tribune Co. v.

Bridgestone/Firestone, Inc., 263 F.3d 1304, 1311-12 (11th Cir. 2001); Globe Newspaper Co. v.

Superior Court for Norfolk County, 457 U.S. 596, 606-07 (1982); Microlumen, Inc. v. Allegrati,

Case No. 8:07-cv-350-T-17TBM, 2007 WL 1247068 (M.D. Fla. April 30, 2007).

        Upon a finding that Defendant has satisfied the requirements of Local Rule 1.09,

Defendant’s motion to file documents under steal (Doc. 37) is GRANTED. Defendant is directed

to provide the documents to be sealed, as identified and listed in its motion, to the Clerk’s Office,

and the Clerk is directed to take all steps necessary to effectuate the filing of the documents under

seal. The documents shall remain sealed during the pendency of this action, including on appeal,

if applicable.

        The parties are reminded that requests to seal documents warrant heightened scrutiny, and

that they should make every effort to minimize such requests.

        DONE and ORDERED in Ocala, Florida on November 28, 2018.




Copies furnished to:


                                                -2-
Counsel of Record
Unrepresented Parties




                        -3-
